DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a a manufacturing method of a polarizer structure, comprising: 
forming a first mold material layer on a substrate; 
forming a hard mask layer on the first mold material layer, wherein the hard mask layer has a first region and a second region surrounding the first region, and a thickness of the second region is greater than a thickness of the first region; 
forming a patterned first photoresist material layer on the hard mask layer; 
etching the hard mask layer and the first mold material layer to form a first mold; 
forming a second mold by using the first mold as a master mold; 
forming a reflective material layer on a cover lens; 
forming a second photoresist material layer on the reflective material layer; 
transferring a pattern of the second mold onto the second photoresist material layer to form a patterned second photoresist material layer; and 
etching the reflective material layer to form a plurality of grids and a reflective layer surrounding the plurality of grids.  

Claims 2-13 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (US 20160077265) disclose a method of manufacturing the polarizer comprising an antistatic layer 110 is formed on a substrate 100 (Fig. 3A), a metal layer 130 is formed on the antistatic layer 110 (Fig. 3B), a mask layer 140 is formed on the metal layer 130, wherein the mask layer 140 may include silicon oxide (Fig. 3C), a photoresist PR is formed on the mask layer 140, wherein t3he photoresist PR corresponds to a reflecting portion where the wire grid pattern is not formed (Fig. D); a block copolymer 150 including a first block and a second block is formed on the mask layer 140 having the photoresist PR thereon (Fig. 3E); a pattern 152 is formed by removing one of the first and second blocks of the block copolymer 150, wherein one of the first and second blocks may be removed by a dry etching or a wet etching, but is not limited thereto or thereby (Fig. 3F); a portion of the mask layer 140 is exposed by the pattern 152 by dry etching (Fig. 3G); the portion of the metal layer 130 which is exposed 

Kim et al. (US 20140346139) disclose a method for manufacturing a polarizer may include forming a first barrier and a second barrier on a surface of a metal layer.  Referring to FIG. 4A, a metal layer 151, a first barrier layer 152, a hard mask layer 153, and a sacrificial layer 154 are sequentially deposited on a transparent substrate 110. Referring to FIG. 4B, a photo mask 155 is formed on the sacrificial layer 154.  Bar patterns 156 are formed by dry etching and removing portions of the sacrificial layer 154 that are not covered by the photo mask 155.  After that, when removing the photo mask 155, as shown in FIG. 4C, only the bar patterns 156 remain on the hard mask layer 153. Referring to FIG. 4D, a second barrier layer 157 is formed on the hard mask layer 153 to cover the bar patterns 156.  After anisotropic etching is performed on the second barrier layer 157, as shown in FIG. 4E, first-type barrier 158 (or first barriers 158, for conciseness) are formed along the sidewalls of the bar patterns 156 and are mutually separated with a certain interval.  Subsequently, the bar patterns 156 may be etched and removed.  As a result, as shown in FIG3. 4F, only the first barriers 158, mutually separated with a certain interval, may remain on the hard mask layer 153.Subsequently, the hard mask layer 153 may be etched using the first barriers 158 as a mask.  As a result, as shown in FIG. 4G, second-type barriers (or second barriers 159, for conciseness) are formed on the first barrier layer 152.  The second barriers 159 are formed at locations that correspond to the first barriers 158.  The first barriers 158 may be partially removed when the hard mask layer 153 is etched.  Remaining portions of the first barriers 158 may overlap the second barriers 159. R3eferring to FIG. 4H, third-type barriers 160 (or third barriers 160, for conciseness) are formed by etching the first barrier layer 152 using the second barriers 159 as a mask. Referring to FIG. 4I, spaces between the third barriers 160 are filled with a copolymer layer 161.  The copolymer layer 161 may be formed to have a height h2 smaller than a barrier height h1 that is equal to a height of a third barrier 160 and a height of a second barrier 159 remaining on the third barrier 160. After the copolymer layer 161 has been thermally treated, as shown in FIG. 4J, the copolymer layer 161 are phase-separated into first-type polymer portions 162 (or first polymer portions 162, for conciseness) and second-type polymer portions 163 (or second polymer portions 163, for conciseness).  Subsequently, the first polymer portions 162 or the second polymer portions 163 are removed, and the remaining polymer portions (which are separated with a certain interval) form nano grid patterns 164 that are spaced from each other, as shown in FIG. 4K.Subsequently, the metal layer 151 is etched using the nano grid patterns 164 and the third barriers 160 as a mask.  As a result, as shown in FIG. 4L, metallic nano wires 121 and 122 are arranged in the first direction D1 and are provided on the transparent substrate 110.  Referring to FIG. 4M, residuals of the nano grid patterns 164 and the third barriers 160 may remain on top surfaces of the first metallic nano wires 121 and the second metallic nano wires 122, respectively.  


Kim et al. (US 20180101058) disclose a method of manufacturing a wire grid polarizer for a display apparatus including a first layer 110 of metal may be formed on a base substrate 100. The hard mask layer 120 may be formed using a conductive metal material or a nonconductive material; an imprint resin 130 may be coated on the hard mask layer 120 (Figs. 1E-F).  The imprint resin 130 is for an imprint lithography process, and may be coated on all or substantially all of the top surface of the hard mask layer 120.  Referring to FIGS. 1G, 1H, a stamp 300 may be imprinted on the imprint resin 130 to form an imprint resin pattern 132.  In a plan view, the stamp 300 may be larger than the base substrate 100.  Accordingly, when the stamp 300 is separated from the base substrate 100 (de-molding), there is less concern for damage to the imprint resin pattern 132 caused by bonding of the imprint resin 130 to edge portion of the stamp 300. Referring to FIGS. 1I and 1J, a hard mask pattern 122 may be formed by patterning the hard mask layer 120 using the imprint resin pattern 132. Referring to FIG. 1K and 1L, the base substrate 110 may include an active area AA and a peripheral area PA surrounding the active area AA.  The active area AA may correspond to an area where the wire grid polarizer is formed in the display apparatus, and the peripheral area PA may correspond to a peripheral area of the active area AA which is a non-display area.
Referring to FIGS. 1M and 1N, the hard mask pattern 112 and the wire grid pattern 122 in the peripheral area PA may be removed using the photoresist pattern 200. Accordingly, the wire grid pattern 112 only remains in the active area AA.  Referring to FIGS. 1O and 1P, a capping layer 140 may be formed on the base substrate 110 on which the wire grid pattern 112 is formed.  The capping layer 140 may include silicon compound, and may be formed by a chemical vapor deposition CVD process, etc.

Oh et al. (US 20160299273) disclose a wire grid polarizer comprising the conductive wire pattern layer 120 and the first hard mask layer 130 may be formed by sputtering on the substrate 110; resist patterns 140 are formed on the first hard mask pattern layer 130 (Fig. 7); hydrophobic surfaces 140a are formed by performing a selective hydrophobic treatment process on the surfaces of the resist patterns 140 (Fig. 8). Referring to FIG. 9, the second hard mask patterns 141 are formed among the resist patterns 140 with the hydrophobic surfaces 140a.  Referring to FIG. 10, the resist patterns 140 are removed so that the second hard mask patterns 141 remain on the first hard mask pattern layer 130. Referring to FIG. 11, first hard mask patterns 131 are formed by etching the first hard mask pattern layer 130 using the second hard mask patterns 141 as an etch mask.  Since the first hard mask patterns 131 are formed by etching, the first hard mask patterns 131 may be more etched at the top than at the bottom thereof. Referring to FIG. 12, the conductive wire patterns 121 are formed by patterning the conductive wire pattern layer 120 using the first hard mask patterns 131 and the second hard mask patterns 141 as etching masks.  Referring to FIG. 13, after the formation of the conductive wire patterns 121, a protective layer 150 may be formed on the second hard mask patterns 141.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871